Exhibit 10.1

ROYALTY PURCHASE AGREEMENT

This ROYALTY PURCHASE AGREEMENT (this “Agreement”), dated November 14, 2011, is
made by and between Deerfield Private Design Fund II, L.P., a Delaware limited
partnership (“Design Fund II”), Deerfield Special Situations Fund, L.P., a
Delaware limited partnership (“DSS”), Horizon Santé TTNP SARL, a Luxembourg
limited company (“Horizon” and together with Design Fund II and DSS,
“Deerfield”) and Titan Pharmaceuticals, Inc., a Delaware corporation (“Titan”).

Background Statement

Whereas, pursuant to the Worldwide License Agreement between Hoechst Marion
Roussel, Inc. (“Sanofi”) and Titan, having an effective date of December 31,
1996, as amended by one amendment dated April 26, 2004 (as amended, the “Sanofi
License”), Titan is the exclusive worldwide licensee of certain intellectual
property relating to the pharmaceutical compound Iloperidone;

Whereas, pursuant to the Sublicense Agreement between Titan and Novartis Pharma
A.G. (“Novartis”), having an effective date of November 20, 1997, as amended by
three amendments dated November 30, 1998, April 10, 2001, and June 4, 2004 (as
amended, the “Novartis Sublicense”), Novartis is the exclusive sublicensee of
certain of Titan’s rights and obligations under the Sanofi License;

Whereas, pursuant to the Amended and Restated Sublicense Agreement between
Novartis and Vanda Pharmaceuticals Inc. (“Vanda”), having an effective date of
October 12, 2009 (the “Vanda Sublicence”), Vanda and Novartis have entered into
an agreement with respect to the sublicense of certain of Novartis’ rights under
the Novartis Sublicense, as well as certain other rights of each of Vanda and
Novartis, as described more fully in the Vanda Sublicense; and

Whereas, for the consideration set forth herein, Deerfield is acquiring the
right to receive certain payments as set forth herein;

Now, therefore, in consideration of the covenants and obligations expressed
herein, and intending to be legally bound, Deerfield and Titan agree as follows:

Statement of Agreement

1. Definitions. Capitalized terms shall have the meaning set forth in this
section. Unless the context requires otherwise, words in the singular include
the plural, words in the plural include the singular, and words importing any
gender shall be applicable to all genders. If a term is defined as one part of
speech (such as a noun), it shall have a corresponding meaning when used as
another part of speech (such as a verb).

(a) “Affiliate” means with respect to any Person, each other Person that
directly or indirectly, through one or more intermediaries, owns or controls, is
controlled by or is under common control with, such Person. For the purpose of
this Agreement, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies, whether
through the ownership of voting securities, by contract or otherwise.

(b) “Agreement” has the meaning set forth in the introductory paragraph.



--------------------------------------------------------------------------------

(c) “Applicable Percentage” means the percentage determined according to the
following grid:

 

Year

    

Percentage

2011     

5.5% of Net Sales up to $200 Million; and

7.5% of Net Sales in excess of $200 Million

2012     

5.5% of Net Sales up to $70 Million;

2.2% of Net Sales in excess of $70 Million up to $200 Million; and

3.0% of Net Sales in excess of $200 Million

2013     

5.5% of Net Sales up to $85 Million;

2.2% of Net Sales in excess of $85 Million up to $200 Million; and

3.0% of Net Sales in excess of $200 Million

2014     

5.5% of Net Sales up to $109.25 Million;

2.2% of Net Sales in excess of $109.25 Million up to $200 Million; and

3.0% of Net Sales in excess of $200 Million

2015     

5.5% of Net Sales up to $120.75 Million;

2.2% of Net Sales in excess of $120.75 Million up to $200 Million; and

3.0% of Net Sales in excess of $200 Million

2016     

5.5% of Net Sales up to $126.5 Million;

2.2% of Net Sales in excess of $126.5 Million up to $200 Million; and

3.0% of Net Sales in excess of $200 Million

2017     

5.5% of Net Sales up to $46 Million;

2.2% of Net Sales in excess of $46 Million up to $200 Million; and

3.0% of Net Sales in excess of $200 Million

(d) “Business Day” means any day other than Saturday, Sunday or a day on which
banks in the City of New York are authorized or required to be closed.

(e) “Cash Management Agreement” means that certain Cash Management Agreement
dated November 14, 2011 between Deerfield and Titan, as the same may be amended,
modified and supplemented from time to time.

(f) “Compound” has the meaning given such term in the Sanofi License as of the
date hereof.

(g) “Consideration” has the meaning set forth in Section 3.

(h) “Deerfield” has the meaning set forth in the introductory paragraph.

(i) “Design Fund II” has the meaning set forth in the introductory paragraph.

(j) “DSS” has the meaning set forth in the introductory paragraph.

 

2



--------------------------------------------------------------------------------

(k) “Earnings Report” means, during any period when Titan is obligated to file
reports under the provisions of the Securities Exchange Act of 1934, the Form
10-Q filed by Titan following each of the first three Quarters of its fiscal
year and the Form 10-K filed by Titan following the fourth Quarter of its fiscal
year, as long as such reports are timely filed. If such reports are not timely
filed, then the “Earnings Report” means the press release, Form 8-K or other
form of public communication issued by Titan whereby it reports revenue for such
period.

(l) “Effective Date” has the meaning set forth in Section 3.

(m) “Facility Agreement” means that Facility Agreement, dated as of March 15,
2011, between Design Fund II, DSS, Deerfield Special Situations Fund
International, Limited, Deerfield Private Design Fund International II, L.P. and
Titan, as amended, supplemented and replaced from time to time.

(n) “Fanapt Intellectual Property” means (i) all inventions, patents, patent
applications, trade secrets, know-how, technical data, laboratory results,
clinical results, manufacturing methods, copyrights, trademarks and other data,
know-how and intellectual property owned, licensed or controlled by Titan,
whenever acquired, that are necessary to develop, manufacture, have
manufactured, use, promote, distribute, import, sell and offer for sale any
Fanapt Product and (ii) any “Patents” or “Know-How” not otherwise included in
subsection (i) of this definition.

(o) “Fanapt Products” means all products, including any bulk or finished
pharmaceutical composition containing the Compound, whether as a sole active
ingredient or in combination with another active ingredient, and in any
formulation, such as would constitute a “Product,” “Depot Product,” or
“Compound,” under any definition of such terms in any License Agreement as of
the date hereof and as of any future date, or that practices any valid claim
under any unexpired Patent or incorporates any Know-How.

(p) “Fanapt Regulatory Rights” means any licenses, permits, approvals, codes,
certifications and other authorizations or identifiers granted or required by
any Governmental Authority required to manufacture, have manufactured, use,
promote, distribute, import, sell and offer for sale any Fanapt Product.

(q) “Fanapt Rights” means any right, title or interest of Titan or its
Affiliates in and to any Fanapt Intellectual Property, Fanapt Products or Fanapt
Regulatory Rights, including, without limitation, as acquired or held by Titan
pursuant to any of the License Agreements.

(r) “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipal, local, city or county government,
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

(s) “Horizon” has the meaning set forth in the introductory paragraph.

(t) “Know-How” means everything that would constitute Know-How as such term is
defined in any of the License Agreements.

(u) “Legal Requirement” means any statute, law, treaty, rule, regulation,
guidance, approval, order, decree, writ, injunction or determination of any
Governmental Authority, court or arbitrator of competent jurisdiction; and, with
respect to any Person, includes all such Legal Requirements applicable or
binding upon such Person, its business or the ownership or use of any of its
assets.

(v) “Lien” means any reservations of title, mortgage, claim, lien, security
interest, pledge, hypothecation, escrow, charge, option or other restriction or
encumbrance of any kind.

(w) “License Agreements” means the Sanofi License, the Novartis Sublicense and
the Vanda Sublicense, in each case as such agreement may be amended or restated
from time to time

(x) “Net Sales” shall be calculated in the manner described in the definition of
Net Sales set forth in the Novartis Sublicense; provided, however, that Net
Sales shall include, in addition to sales of Products (as defined

 

3



--------------------------------------------------------------------------------

in the Novartis Sublicense) by Novartis, all sales of Fanapt Products by Titan
or any its Affiliates and all sales by any direct or indirect assignee or
licensee of Titan or any of its Affiliates; provided further, however, that Net
Sales shall not include (i) sales of Products in the ROW Territory by Vanda, its
Affiliates, assignees or licensees pursuant to the Vanda Sublicense and
(ii) sales of Fanapt Products by Persons other than Titan, Novartis or their
Affiliates from which Titan receives, after the date hereof, no economic
benefit. For purposes of the preceding sentence, Titan shall be deemed to
receive an economic benefit from the sale of Fanapt Products if (i) such sale is
made pursuant to any assignment, license or sublicense of any Fanapt Rights by
Titan or any of its Affiliates, and (ii) Titan or any of its Affiliates
receives, after the date hereof, any consideration for such sale or from any
such assignment, license or sublicense of Fanapt Rights.

(y) “Novartis” has the meaning set forth in the Background Statement.

(z) “Novartis Sublicense” has the meaning set forth in the Background Statement.

(aa) “Party” means either Titan or Deerfield, and “Parties” means both Titan and
Deerfield.

(bb) “Patents” means everything that would constitute Patents as such term is
defined in any of the License Agreements.

(cc) “Paying Agent Agreement” means that certain Paying Agent Agreement dated
November 14, 2011 between U.S. Bank, a National Association, Deerfield
Management Company, L.P. (as agent for Deerfield) and Titan, as the same may be
amended, modified and supplemented from time to time.

(dd) “Person” means any natural person, corporation, limited liability company,
partnership, association, trust, organization, Governmental Authority or other
legal entity.

(ee) “Quarter” means a fiscal quarter of Titan.

(ff) “ROW Territory” has the meaning set forth in the Vanda Sublicense.

(gg) “Royalty” has the meaning set forth in Section 2(a).

(hh) “Royalty Term” means the period beginning on the Effective Date and ending
December 31, 2017.

(ii) “Sanofi” has the meaning set forth in the Background Statement.

(jj) “Sanofi License” has the meaning set forth in the Background Statement.

(kk) “Territory” means the world.

(ll) “Titan” has the meaning set forth in the introductory paragraph.

(mm) “Transfer” means any sale (or any transaction having the effect of a sale),
assignment, conveyance of rights, deed of trust, Lien, license, sublicense,
seizure or other transfer of any sort and to any degree, voluntary or
involuntary, including by operation of law.

(nn) “Vanda” has the meaning set forth in the Background Statement.

(oo) “Vanda Sublicense” has the meaning set forth in the Background Statement.

2. Royalty.

(a) Royalty Amount. In exchange for the Consideration, Titan shall pay to
Deerfield a royalty (the “Royalty”) equal to the Applicable Percentage of Net
Sales occurring during the Royalty Term. The Parties acknowledge and agree that
Titan currently has a right to receive royalties from Novartis pursuant to the
Novartis

 

4



--------------------------------------------------------------------------------

Sublicense, and it is the intention of Titan and Deerfield that the transaction
contemplated by this Agreement shall constitute a sale of Titan’s right to
receive royalties from Novartis pursuant to the Novartis Sublicense in an amount
up to the amount of the Royalty, free and clear of all Liens and rights of
others (other than the security interest therein in favor of the Noteholders
under and as defined in the Facility Agreement) and it is intended that the
beneficial interest in and title to Titan’s right to receive royalties from
Novartis pursuant to the Novartis Sublicense in an amount up to the amount of
the Royalty shall not be part of Titan’s bankruptcy estate if a petition by or
against Titan is filed under any bankruptcy law. If, notwithstanding such
intent, such transaction is held not to be a sale, Titan hereby confirms the
grant of a security interest in the royalties from Novartis pursuant to the
Novartis Sublicense and the proceeds thereof pursuant to the Security Agreement,
dated as of March 15, 2011, as amended, between Titan and the Noteholders (as
defined in the Facility Agreement). Titan also hereby confirms the grant of a
security interest in all of the collateral covered by the Security Agreement,
dated as of March 15, 2011, as amended, between Titan and the Noteholders to
secure payment of the Royalty.

(b) Payment of the Royalty. No later than two Business Days following the later
of (i) the date Titan files its Earnings Report for each Quarter of its fiscal
year (but in no event later than sixty days following the last day of each of
the first three Quarters and one hundred twenty days following the fourth
Quarter of each fiscal year) and (ii) the date of receipt by Titan in
immediately available funds of its royalty payment from Novartis for the
applicable Quarter, Titan shall pay to Deerfield the Royalty for such Quarter.
On the same day it makes a Royalty payment pursuant to this Section 2(b), Titan
shall deliver to Deerfield a written statement showing all Net Sales during such
Quarter and Titan’s computation of the Royalty for such Quarter. All Royalty
payments shall be made by wire transfer of immediately available funds to the
account previously designated in writing to Titan by Deerfield for each of
Horizon, Design Fund II and DSS, allocated pursuant to Section 2(d), or such new
or additional account(s) as Deerfield shall designate in writing to Titan at
least five Business Days prior to the date such Royalty payment shall be due.
Titan may withhold from any payment of Royalty withholding taxes that it is
required to withhold that are levied upon the Royalty by the United States or
any state thereof, provided that Titan shall deliver to Deerfield copies of the
filed tax return reporting such payments and official receipts (or such other
evidence of payment reasonably acceptable to Deerfield) evidencing that such
payments were in fact received by the applicable Governmental Authority.

(c) Cash Management Agreement and Paying Agent Agreement. Notwithstanding the
foregoing, for so long as Titan has the right to receive (which right is
partially being sold to Deerfield hereunder) any royalty payments pursuant to
the Novartis Sublicense, Titan shall instruct Novartis to make such payments to
the account specified in the Cash Management Agreement and Paying Agent
Agreement. Deerfield (through its agent, Deerfield Management Company, L.P.)
shall then be entitled to receive payment of the Royalty due hereunder from such
account pursuant to the Cash Management Agreement and Paying Agent Agreement,
and Titan shall remain obligated to pay any portion of the Royalty due hereunder
to Deerfield that is not paid to Deerfield pursuant to the Cash Management
Agreement and Paying Agent Agreement. The Parties shall sign such joint written
instructions as are required under the Cash Management Agreement and Paying
Agent Agreement to give effect to the payment provisions set forth in this
Agreement.

(d) Allocation between Horizon, Design Fund II and DSS. Unless otherwise agreed
by all Parties, each payment of the Royalty shall be allocated and paid 37.28%
to Design Fund II, 7.8% to DSS and 54.92% to Horizon, in each case rounded to
the nearest cent ($0.01).

(e) Royalty Payments Following Termination. The termination of this Agreement,
including termination due to the expiration of the Royalty Term, shall not
terminate the obligation of Titan, or its Affiliates, licensees or assignees, to
pay any Royalty accrued prior to termination. Upon termination of this
Agreement, Deerfield shall have the right to retain any Royalty already paid by
Titan under this Agreement.

(f) Delinquent Royalty Payments. Any Royalty not paid when due shall bear
interest at a rate equal to the lower of (i) the highest rate permitted by
applicable law, and (ii) one and one-half percent (1.5%) per month, compounded
monthly.

(g) Audit Right. Upon not less than fourteen days’ written notice, Deerfield
shall have the right to audit the books and records of Titan (including those
obtained from third parties) relating to sales or other transactions included in
the definition of Net Sales for the purposes of determining the correctness of
Titan’s

 

5



--------------------------------------------------------------------------------

computation and payment of the Royalty. Such audit may not be conducted more
than once in any calendar year and shall be conducted during normal business
hours by a national public accounting firm selected by Deerfield at its cost and
reasonably acceptable to Titan, provided that such accounting firm enters into a
reasonable confidentiality agreement prior to commencing any such audit. Titan
shall provide such accounting firm with access to all pertinent books and
records and shall reasonably cooperate with such accounting firm’s efforts to
conduct such audits. If there has been an underpayment of the aggregate Royalty
due for the period being audited of more than $25,000, Titan shall reimburse
Deerfield for the reasonable out-of-pocket costs (including accountants’ fees)
incurred by Deerfield in connection with such audit. In the event Deerfield
claims that any such audit reveals an underpayment of the Royalty, Deerfield
will make the audit papers for the relevant period available to Titan.

3. Consideration. The parties agree that the fair value consideration (the
“Consideration”) for Titan’s sale and payment of the Royalty is $5,000,000,
delivered as follows: Deerfield shall pay to Titan a one-time purchase price
payment of $5,000,000, which amount shall be paid in immediately available funds
to an account specified by Titan on or before November 30, 2011 (such date, the
“Effective Date”).

4. Covenants of Titan.

(a) Net Sales Records. Titan shall keep, or obtain from its sublicensees,
complete, true and accurate books and records of all Net Sales of Fanapt
Products. Titan shall, as determined in its good faith business judgment or as
reasonably requested by Deerfield, enforce its audit and inspection rights under
all of the License Agreements and any other agreement relating to Fanapt
Products to which it is a party or a third-party beneficiary, and shall take all
other commercially reasonable steps, in order to compile and maintain such books
and records of Net Sales and to ensure such books and records are reasonably
capable of being audited upon Deerfield’s exercise of its rights pursuant to
Section 2(g). Titan shall keep such books and records of Net Sales, or cause
them to be retained and available for purposes of this Agreement, for at least
two (2) years following the Quarter to which they pertain.

(b) Maintenance of Fanapt Rights. Titan shall not take any action, or fail to
take any action or enforce any right, that is intended to, or would have the
effect of, reducing Net Sales.

(c) Maintenance of Rights Under License Agreements. Without the prior written
consent of Deerfield, Titan shall not take any action that would, or fail to
take any action if such failure would, (i) modify, relinquish, diminish or
terminate, or provide any Person with the right to modify, relinquish, diminish
or terminate, any of Titan’s rights under any of the License Agreements or
(ii) modify or terminate, or provide any Person with the right to modify or
terminate, any of the License Agreements.

(d) No Transfer Without Consent. For so long as the Facility Agreement is in
effect, Titan shall not Transfer or consent to the Transfer of any portion of
its (i) Fanapt Rights or (ii) rights in, under, or to any of the License
Agreements (including any right to receive all or any portion of any royalty or
other payment thereunder), without the prior written consent of Deerfield.
Following termination or expiration of the Facility Agreement, Titan shall not
Transfer or consent to the Transfer of any portion of its (i) Fanapt Rights or
(ii) rights in, under or to any of the License Agreement (including any right to
receive all or any portion of any royalty or other payment thereunder) that
Titan is obligated to pay to Deerfield, or that is necessary for Titan to
receive amounts that, if received, it would be obligated to pay to Deerfield,
without the prior written consent of Deerfield.

(e) Liquidated Damages. If Titan breaches any of Sections 4(c)–(d), Deerfield
shall receive, as liquidated damages for such breach, eighty-eight million
dollars ($88,000,000). Titan and Deerfield agree that, in the event of a breach
of any of Sections 4(c)-(d), actual damages would be impractical to compute and
further agree that the damages set forth herein are a reasonable estimate of the
damages Deerfield would actually suffer due to such breach.

(f) Other Covenants. Titan shall promptly furnish to Deerfield copies of all
written notices sent or actually received by a member of senior management of
Titan or any of its Affiliates relating to any alleged breach, default,
amendment, waiver, or termination under any of the License Agreements. Titan
shall, at no cost or expense to Deerfield, take all actions, and refrain from
taking any other actions, necessary to maintain the License Agreements in full
force and effect, including, without limitation, promptly fulfilling all of its
obligations and enforcing all of its rights under the License Agreements.

 

6



--------------------------------------------------------------------------------

5. Representations and Warranties of Titan. Titan represents and warrants to
Deerfield, as of the date hereof, that:

(a) Organization. Titan is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. Titan has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as is now being conducted.

(b) Authority; Execution; Enforceability. (i) Titan has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement, (ii) no consent of any party, including Sanofi, Novartis or any of
their Affiliates, is required for Titan to execute, deliver and perform its
obligations under this Agreement, and (iii) the execution and delivery of this
Agreement and the performance of all of its obligations hereunder have been duly
authorized by Titan. This Agreement has been duly executed and delivered by
Titan and constitutes the legal, valid and binding obligation of Titan,
enforceable against Titan in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or other laws of general application relating to or affecting creditors’ rights
generally.

(c) Current Effect. (i) The Sanofi License and Novartis Sublicense and (ii) to
Titan’s knowledge, the Vanda Sublicense, are in full force and effect and
neither Titan nor, to Titan’s knowledge, any other Person is in breach or
default of any obligation thereunder. Titan has not granted any license or
sublicense with respect to, or entered into any other agreement to Transfer or
otherwise encumber, its Fanapt Rights other than a security interest therein in
favor of Deerfield. To Titan’s knowledge, other than the License Agreements,
there is no other license, sublicense or other agreement that is, or that
contains any term, condition or provision which would, if exercised, be
reasonably likely to materially reduce or impair Titan’s Fanapt Rights. The
royalties payable by Novartis to Titan under the Novartis Sublicense are 8% of
Net Sales (as defined therein) up to $200 million and 10% of Net Sales (as
defined therein) in excess of $200 million (collectively, the “Titan
Entitlement”).

(d) No Violation. The execution, delivery and performance of this Agreement by
Titan, and Titan’s compliance with the terms and conditions hereof, is not
prohibited or limited by, and do not and will not conflict with or result in the
breach of or a default under, any provision of the certificate of incorporation,
bylaws or other formation documents of Titan, any contract, agreement or
instrument binding on or affecting Titan, including any of the License
Agreements, or any Legal Requirement applicable to Titan.

(e) Financial Condition. No insolvency proceeding of any character, including,
without limitation, bankruptcy, receivership, reorganization, composition or
arrangement with creditors, voluntary or involuntary, has been commenced by or
against Titan or any of its assets or properties, nor has any such proceeding
been threatened. Titan does not contemplate and has not taken any action in
contemplation of the institution of any such proceeding.

(f) No Known Infringement or Invalidity. Neither (i) Titan’s possession or
exercise of its Fanapt Rights nor (ii) the License Agreements, including any
actions permitted or taken thereunder, violate any Legal Requirement or infringe
the valid and enforceable intellectual property rights of any Person.

6. Termination. This Agreement shall terminate upon expiration of the Royalty
Term. Section 2(e) and Section 7 shall survive the termination of this
Agreement.

7. General Provisions.

(a) Independent Contracting Parties. The Parties are not joint venturers,
partners, principal and agent, master and servant, or employer and employee, and
have no relationship other than as independent contracting parties. Neither
Party shall be a legal representative of the other or have the power to bind or
obligate the other in any manner.

(b) Amendment and Modification. This Agreement may be amended, modified or
supplemented only by an instrument in writing signed by the Party against whom
such amendment, modification or supplement is sought to be enforced.

 

7



--------------------------------------------------------------------------------

(c) Waiver of Compliance; Consents. The rights and remedies of the Parties are
cumulative and not alternative and may be exercised concurrently or separately.
No failure or delay by any Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege shall preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (i) no waiver that may be given by a Party
shall be applicable except in the specific instance for which it is given, and
(ii) no notice to or demand on one Party shall be deemed to be a waiver of any
obligation of such Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement. Any consent required or permitted by this Agreement is binding only
if in writing.

(d) Notices. All notices, consents, waivers, acceptances, rejections and other
communications hereunder shall be in writing and shall be (i) delivered by hand,
(ii) sent by facsimile transmission, or (iii) sent certified mail or by a
nationally recognized overnight delivery service, charges prepaid, to the
address set forth below (or such other address for a Party as shall be specified
by like notice):

 

   If to Deerfield, to    Deerfield Management          780 Third Avenue, 37th
Floor          New York, New York 10017          Attention: Structured Products
         Facsimile: (646) 536-5662       Copy to:    Robinson, Bradshaw &
Hinson, P.A.          101 North Tryon Street, Suite 1900          Charlotte,
North Carolina 28246          Attention: Mark O. Henry          Facsimile: (704)
339-3428       If to Titan, to:    Titan Pharmaceuticals, Inc.          400
Oyster Point Blvd., Suite 505          South San Francisco, CA 94080         
Attention: Chief Executive Officer          Facsimile: (650) 244-4956       Copy
to:    Loeb & Loeb LLP          345 Park Avenue          New York, NY 10154   
      Attention: Fran Stoller, Esquire          Facsimile: (212) 214-0706   

Each such notice or other communication shall be deemed to have been duly given
and to be effective (x) if delivered by hand, immediately upon delivery if
delivered on a Business Day during normal business hours and, if otherwise, on
the next Business Day; (y) if sent by facsimile transmission, immediately upon
confirmation that such transmission has been successfully transmitted on a
Business Day before or during normal business hours and, if otherwise, on the
Business Day following such confirmation, or (z) if sent by certified mail or a
nationally recognized overnight delivery service, on the day of delivery if
delivered during normal business hours on a Business Day and, if otherwise, on
the first Business Day after delivery. Notices and other communications sent via
facsimile must be followed by notice delivered by hand or by certified mail or
overnight delivery service as set forth herein within five Business Days.

 

8



--------------------------------------------------------------------------------

(e) Publicity. No Party shall issue any press release or any other form of
public disclosure regarding the existence of this Agreement or the terms hereof,
or use the name of another Party hereto in any press release or other public
disclosure, without the prior written consent of the other Party, except (i) for
a press release announcing the execution of this Agreement, which will be
mutually approved by the Parties, (ii) for those disclosures and notifications
contemplated by this Agreement or containing information previously approved for
disclosure by the other Party, (iii) as required by any Legal Requirement and
solely to the extent necessary to satisfy such Legal Requirement and (iv) as
required by the rules of any securities exchange on which any securities of a
Party are traded.

(f) No Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns. Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned or delegated by Titan without Deerfield’s prior written consent.

(g) Governing Law. The execution, interpretation and performance of this
Agreement, and any disputes with respect to the transactions contemplated by
this Agreement, shall be governed by the internal laws and judicial decisions of
the State of New York applicable to contracts made and to be performed entirely
within the State of New York.

(h) Severability. If any provision contained in this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein, unless the
invalidity of any such provision substantially deprives either Party of the
practical benefits intended to be conferred by this Agreement. Notwithstanding
the foregoing, any provision of this Agreement held invalid, illegal or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable, and the determination that any
provision of this Agreement is invalid, illegal or unenforceable as applied to
particular circumstances shall not affect the application of such provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable.

(i) Construction. Each Party acknowledges that it and its attorneys have been
given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.

(j) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may be executed on signature pages
exchanged by facsimile, in which event each Party shall promptly deliver to the
other such number of original executed copies as the other Party may reasonably
request.

(k) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties hereto in respect of the subject matter hereof.
This Agreement supersedes all prior agreements, understandings, promises,
representations and statements between the Parties and their representatives
with respect to the Royalty contemplated by this Agreement. For purposes of
clarification, certain of the Parties have also entered into that certain
Amended and Restated Royalty Agreement dated as of the date hereof, which
agreement also relates to royalties on the same products.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Royalty Purchase Agreement to
be executed by their duly authorized representatives as of the date first set
forth above.

 

DEERFIELD PRIVATE DESIGN FUND II, L.P.

By:

  Deerfield Capital, L.P., General Partner

By:

  J. E. Flynn Capital LLC, General Partner

By:

 

/s/ David Clark

Name:

  David Clark

Title:

  Authorized Signatory DEERFIELD SPECIAL SITUATIONS FUND, L.P.

By:

  Deerfield Capital, L.P., General Partner

By:

  J.E. Flynn Capital LLC, General Partner

By:

 

/s/ David J. Clark

Name:

  David J. Clark

Title:

  Authorized Signatory HORIZON SANTÉ TTNP SARL

By:

 

/s/ Alexis Cazé

Name:

  Alexis Cazé

Title:

  Manager

By:

 

/s/ René Beltjens

Name:

  René Beltjens

Title:

  Manager TITAN PHARMACEUTICALS, INC.

By:

 

/s/ Sunil Bhonsle

Name:

  Sunil Bhonsle

Title:

  President